Citation Nr: 0028925	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  98-12 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for multiple sclerosis 
(MS).

2.  Entitlement to service connection for pseudofolliculitis 
barbae.

3.  Entitlement to service connection for dermatitis.

4.  Entitlement to service connection for dry skin.

5.  Entitlement to service connection for cysts.

6.  Entitlement to service connection for chronic urinary 
disorder.

7.  Entitlement to service connection for a left eye 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran had active service from November 1975 to October 
1979, and had some additional days of active duty for 
training.  His appeal comes from a January 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.


REMAND

The Board remanded this appeal to the RO in April 2000, in 
part, for the purpose of scheduling a Travel Board hearing.  
The record does not reflect that the RO has complied with the 
remand.  In this regard, the RO is advised that the U.S. 
Court of Appeals for Veterans Claims has found that a remand 
"confers on the veteran or other claimant, as a matter of 
law, the right to compliance with the remand orders."  
Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that the veteran indicated by correspondence 
received in October 1998 that he wanted to testify before a 
member of the Board sitting in Cleveland, Ohio.  Although 
correspondence from the veteran received in June 1998 
reflects that he did not want a hearing at that time, his 
October 1998 hearing request is obviously subsequent to this 
June 1998 correspondence.  The Board notes that the June 1998 
correspondence appears to be out of order in the claims file, 
but it is clearly dated in June 1998, and the date of receipt 
stamp on the reverse of the document shows that it was 
received at that time.  There is therefore an outstanding 
request for a Travel Board hearing that has not been 
addressed.

The Board notes that, in written argument dated in April 
1999, the veteran's representative indicated that the veteran 
did not want a personal hearing.  However, this does not 
obviate the need to schedule him for a Travel Board hearing.  
According to 38 C.F.R. § 20.704(e), a "request for a hearing 
may not be withdrawn without the consent of the appellant."  
In this case, there is no indication of record that the 
veteran wished to withdraw his request for a Travel Board 
hearing.  In other words, the representative may not withdraw 
the October 1998 hearing request on procedural grounds; 
rather, the veteran must expressly withdraw the request 
pursuant to 38 C.F.R. § 20.704(e).

As to the other matter remanded to the RO in April 2000, the 
Board notes that further review of the record shows that, 
while the veteran submitted a timely Notice of Disagreement 
in March 1998 indicating that he disagreed with part of a 
January 1998 RO decision that denied service connection for 
the disabilities listed on the title page, he indicated in 
the same document that he agreed with the part of the RO's 
January 1998 decision that denied service connection for a 
dental disability, a left foot disorder, a right ankle 
disability, a right knee disorder, and residuals of injuries 
to the left forearm and right thigh.  Hence, the RO's failure 
to issue a statement of the case addressing these issues, as 
requested by the Board in its April 2000 remand, does not 
necessitate further action. 

In view of the veteran's outstanding request for a Travel 
Board hearing, this case must be remanded to the RO for the 
following action:

The RO should schedule the veteran for a 
Travel Board hearing.  The veteran and 
his representative should be notified in 
writing of the date, time, and location 
of the hearing, and a copy of the 
notification letter should be associated 
with the claims file.

The purpose of this REMAND is to comply with due process of 
law, and the Board does not intimate any opinion as to the 
merits of the case, either favorable or unfavorable, at this 
time.  


The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


